Exhibit 10.1

 



AMENDMENT
TO THE
INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Amendment No. 2 (this “Amendment”), dated as of May 29, 2020, to the
Investment Management Trust Agreement (as defined below) is made by and between
Trident Acquisitions Corp. (the “Company”) and Continental Stock Transfer &
Trust Company, as trustee (“Trustee”). All terms used but not defined herein
shall have the meanings assigned to them in the Trust Agreement.

 

WHEREAS, the Company and the Trustee entered into an Investment Management Trust
Agreement dated as of May 29, 2018, as amended pursuant to that certain
Amendment No. 1 to the Trust Agreement dated as of November 27, 2019 (as
amended, the “Trust Agreement”);

 

WHEREAS, Section 1(i) of the Trust Agreement sets forth the terms that govern
the liquidation of the Trust Account under the circumstances described therein;

 

WHEREAS, at a special meeting of stockholders of the Company held on May 28,
2020, the Company’s stockholders approved (i) a proposal to amend (the “Charter
Amendment”) the Company’s amended and restated certificate of incorporation, as
amended, to provide that the date by which the Company shall be required to
effect a Business Combination to be extended for an additional three months, and
(ii) a proposal to extend the date on which to commence liquidating the Trust
Account in the event the Company has not consummated a business combination; and

 

WHEREAS, on the date hereof, the Company is filing the Charter Amendment with
the Secretary of State of the State of Delaware.

 

NOW THEREFORE, IT IS AGREED:

 

1. Section 1(i) of the Trust Agreement is hereby amended and restated to read in
full as follows:

 

“(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its President, Chief
Executive Officer or Chairman of the Board and Secretary or Assistant Secretary,
and complete the liquidation of the Trust Account and distribute the Property in
the Trust Account only as directed in the Termination Letter and the other
documents referred to therein; provided, however, that in the event that a
Termination Letter has not been received by the Trustee by the 24-month
anniversary of the closing of the IPO (“Closing”) or, in the event that the
Company extended the time to complete the Business Combination for an additional
3-month period by depositing $0.15 for each public share of common stock that
has not redeemed into the trust account, for up to 27-months from the closing of
the IPO, but has not completed the Business Combination within the applicable
monthly anniversary of the Closing (“Last Date”), the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the Public Shareholders as of
the Last Date.”

 

2. All other provisions of the Trust Agreement shall remain unaffected by the
terms hereof.

 

3. This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

4. This Amendment is intended to be in full compliance with the requirements for
an Amendment to the Trust Agreement as required by Section 7(c) of the Trust
Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Trust Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

 

5. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this 2nd Amendment to the
Investment Management Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, AS TRUSTEE

 

By: /s/ Francis Wolf   Name:   Francis Wolf   Title: Vice President  



 

TRIDENT ACQUISITIONS CORP.

  

By: /s/ Vadim Komissarov   Name:   Vadim Komissarov   Title: President  

 

 

 

 

